EXHIBIT 10.1
 
HOME FEDERAL BANK


SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT
FOR
JAMES R. BARLOW




This Supplemental Executive Retirement Agreement (the "Agreement") is entered
into as of the 13th day of December 2017, by and between Home Federal Bank (the
"Bank") and James R. Barlow (the "Executive").  This Agreement shall be
effective as of the 1st day of January 2018 (the "Effective Date").


PREAMBLE


The purpose of this Agreement is to provide the Executive with supplemental
retirement benefits in order to provide him with a reasonable level of
retirement income which will assist him in maintaining an appropriate standard
of living in retirement.  An integral part of this Agreement is to encourage and
induce the Executive to remain as a full-time executive officer of the Bank
until his target retirement date of December 31, 2033 (the "Target Retirement
Date") and to recognize his prior service to the Bank.  The parties intend that
this Agreement shall at all times be characterized as a "top hat" plan of
deferred compensation maintained for the Executive who is a highly compensated
employee, as described under Sections 201(2), 301(a)(3) and 401(a)(1) of the
Employee Retirement Income Security Act of 1974, as amended ("ERISA"), and this
Agreement shall at all times satisfy Section 409A of the Internal Revenue Code
of 1986, as amended (the "Code").  The provisions of this Agreement shall be
construed to effectuate such intentions.  The Agreement shall be unfunded for
tax purposes and for purposes of Title I of ERISA.


WITNESSETH:


WHEREAS, the Executive is currently the President and Chief Executive Officer of
both the Bank and Home Federal Bancorp, Inc. of Louisiana (the "Corporation"),
the parent holding company of the Bank;


WHEREAS, the Executive has provided valuable service as an executive officer of
the Bank for several years, and the Bank wishes to recognize such service and to
encourage his continued service through his Target Retirement Date;


WHEREAS, to induce the Executive to continue in the employ of the Bank until his
Target Retirement Date, the Bank proposes to supplement the Executive's
retirement income by entering into this Agreement; and


WHEREAS, it is the desire and intent of the Bank and the Executive to have this
Agreement comply with Section 409A of the Code and the regulations thereunder.


NOW, THEREFORE, in consideration of the premises and the mutual promises of the
parties hereto, the parties agree as follows:


1. Service Period.  This Agreement requires the Executive to serve as a
full-time officer of the Bank until his Target Retirement Date in order to
receive the full Supplemental Retirement Benefit (as defined in Section 2 of
this Agreement) provided by this Agreement, except as otherwise provided herein.
The Executive is required to provide an additional sixteen (16) years of service
following the Effective Date in order to become 100% vested, and the Executive
shall vest ratably (i.e., 6.25% per year for sixteen years) in the full
Supplemental Retirement Benefit for each year of service credit earned following
the Effective Date of this Agreement.  For these purposes, the Executive shall
receive credit for an additional year of service as of the last day of December
of each calendar year while he is in the active service of the Bank, commencing
December 31, 2018.
 



--------------------------------------------------------------------------------

2. Retirement Benefit.


(a) Upon any retirement by the Executive from the employ of the Bank on or after
his Target Retirement Date which constitutes a Separation from Service (as
defined herein), the Executive shall be entitled to receive from the Bank an
annual supplemental retirement benefit equal to $120,000 (the "Supplemental
Retirement Benefit"), payable in equal annual installments for ten (10)
consecutive years.  The annual installment payments shall begin on the first day
of the calendar quarter next following the Executive's Separation from Service
and shall continue thereafter on each annual anniversary of the first
installment payment date hereunder until a total of ten (10) such payments have
been made, subject to Section 2(b) below.  For purposes hereof, a "Separation
from Service" shall mean a termination or reduction of the Executive's services
(whether as an employee or as an independent contractor) to the Corporation and
the Bank for any reason other than death.  Whether a Separation from Service has
occurred shall be determined in accordance with the requirements of Section 409A
of the Code based on whether the facts and circumstances indicate that the Bank
(and any affiliated entities of the Bank that are treated as a single employer
under Section 414(b) of the Code) and the Executive reasonably anticipated that
no further services would be performed after a certain date or that the level of
bona fide services the Executive would perform after such date (whether as an
employee or as an independent contractor) would permanently decrease to no more
than twenty percent (20%) of the average level of bona fide services performed
(whether as an employee or an independent contractor) over the immediately
preceding thirty-six (36) month period.


(b) Notwithstanding any provision of this Agreement to the contrary, if the
Executive is considered a Specified Employee (as defined in Section
409A(a)(2)(B)(i) of the Code and the regulations thereunder) at the time of the
Executive's Separation from Service, benefit distributions that are made as a
result of the Separation from Service may not be made or commence earlier than
six (6) months after the date of such Separation from Service.  Therefore, in
the event this Section 2(b) is applicable to the Executive, any distribution
which would otherwise be paid to the Executive within the first six months
following the Separation from Service shall be accumulated and paid to the
Executive in a lump sum on the first day of the seventh month following the
Separation from Service.  Any subsequent annual installments shall be paid on
the annual anniversary date of the date the first payment was actually paid.


3. Death.  In the event that the Executive has a Separation from Service on or
after December 31, 2018 under this Agreement and subsequently dies prior to the
receipt of ten (10) years of Supplemental Retirement Benefits, the remainder of
the Supplemental Retirement Benefits shall be payable each year to the
beneficiary(ies) designated by the Executive until all ten annual installments
have been paid, except as set forth in Section 7 below.  In the event the
Executive dies prior to a Separation from Service whether before or after
December 31, 2018, the beneficiary(ies) designated by the Executive shall
receive the full Supplemental Retirement Benefit in a single lump sum payment
within thirty (30) days following the Executive's date of death.


4. Early Separation from Service.  (a) Except as set forth in Section 4(b)
below, in the event that the Executive has a Separation from Service prior to
December 31, 2033, for any reason other than death or Cause (as defined herein),
the Executive shall be entitled to receive the Accrued Amount (as defined in
Section 5 of this Agreement) payable in a lump sum on the first day of the
calendar quarter next following the Executive's Separation from Service, subject
to delay pursuant to Section 2(b) above.  For purposes of this Agreement,
termination of the Executive's employment for Cause shall mean termination
because of personal dishonesty, incompetence, willful misconduct, breach of
fiduciary duty involving personal profit, intentional failure to perform stated
duties, willful violation of any law, rule or regulation (other than traffic
violations or similar offenses) or final cease-and-desist order or material
breach of any provision of this Agreement. For purposes of this paragraph, no
act or failure to act on the Executive's part shall be considered "willful"
unless done, or omitted to be done, by the Executive not in good faith and
without reasonable belief that the Executive's action or omission was in the
best interest of the Bank. If the Executive has a Separation from Service prior
to December 31, 2033 due to Cause, then no benefits shall be payable under this
Agreement to the Executive.
 


2

--------------------------------------------------------------------------------

(b) In the event that the Executive has a Separation from Service other than for
Cause concurrently with or within two years following a Change in Control (as
defined herein), the Executive shall receive the Accrued Amount (as determined
in accordance with Section 5 of this Agreement) payable in a lump sum on the
first day of the calendar quarter next following the Executive's Separation from
service, subject to delay pursuant to Section 2(b) above.  For purposes of this
Agreement, a "Change in Control" shall mean a change in the ownership of the
Corporation or the Bank, a change in the effective control of the Corporation or
the Bank or a change in the ownership of a substantial portion of the assets of
the Corporation or the Bank, in each case as provided under Section 409A of the
Code and the regulations thereunder.


5. Vested Benefit.  The Executive shall be one hundred percent (100%) vested in
all amounts that are accrued for his benefit under this Agreement as of the
respective date of each accrual (the "Accrued Amount").    Notwithstanding
anything in this Agreement to the contrary, in the event of the Executive's
death prior to a Separation from Service, the Executive shall be deemed 100%
vested in the Supplemental Retirement Benefit set forth in Section 2 hereof
effective as of the date of the Executive's death.  In addition, notwithstanding
anything in that Agreement to the contrary, if the Executive has a Separation
from Service either concurrently with or within two years following a Change in
Control, the Executive shall be credited with five additional years of service
following the date of his Separation from Service for purposes of calculating
his Accrued Amount.


6. Withholding.  To the extent required by the law in effect at the time payment
of the Supplemental Retirement Benefit or Accrued Amount is made, the Bank shall
withhold from such payment any taxes or other amounts required by law to be
withheld. In addition, the Bank shall withhold from the Executive's other
compensation any withholding taxes required to be withheld at the time of
vesting of the benefits payable under this Agreement as of each December 31st,
including but not limited to withholding for Social Security and Medicare taxes
at the time of vesting to the extent required.


7. Designation of Beneficiary.  The Executive may from time to time, by
providing a written notification to the Compensation Committee (or, if none, the
Board of Directors) of the Bank (the "Committee") substantially in the form
attached hereto as Schedule A, designate any person or persons (who may be
designated concurrently, contingently or successively), his estate or any trust
or trusts created by him to receive benefits which are payable under this
Agreement.  Each beneficiary designation shall revoke all prior designations and
will be effective only when filed in writing with the Committee.  If the
Executive fails to designate a beneficiary or if a beneficiary dies before the
date of the Executive's death and no contingent beneficiary has been designated,
then the benefits which are payable as aforesaid shall be paid to his surviving
spouse, or if none, to his estate.


8. Claims Procedure.  The Executive or his designated beneficiary or
beneficiaries may make a claim for benefits under this Agreement by filing a
written request with the Committee.  If a claim is wholly or partially denied,
the Committee shall furnish the claimant with written notice setting forth in a
manner calculated to be understood by the claimant:


(a) the specific reason or reasons for the denial;
 


3

--------------------------------------------------------------------------------

(b) specific reference to the pertinent provisions of this Agreement on which
the denial is based;


(c) a description of any additional material or information necessary for the
claimant to perfect his claim and an explanation why such material or
information is necessary; and


(d) appropriate information as to the steps to be taken if the claimant wishes
to submit his claim for review.


Such notice shall be furnished to the claimant within ninety (90) days after the
receipt of his claim, unless special circumstances require an extension of time
for processing his claim.  If an extension of time for processing is required,
the Committee shall, prior to the termination of the initial ninety (90) day
period, furnish the claimant with written notice indicating the special
circumstances requiring an extension and the date by which the Committee expects
to render its decision.  In no event shall an extension exceed a period of
ninety (90) days from the end of the initial ninety (90) day period.


A claimant may request the Committee to review a denied claim.  Such request
shall be in writing and must be delivered to the Committee within sixty (60)
days after receipt by the claimant of written notification of denial of claim. 
A claimant or his duly authorized representative may:


(a) review pertinent documents, and


(b) submit issues and comments in writing.


The Committee shall notify the claimant of its decision on review not later than
sixty (60) days after receipt of a request for review, unless special
circumstances require an extension of time for processing, in which case a
decision shall be rendered as soon as possible, but not later than one hundred
twenty (120) days after receipt of a request for review.  If an extension of
time for review is required because of special circumstances, written notice of
the extension must be furnished to the claimant prior to the commencement of the
extension.  The Committee's decision on the review shall be in writing and shall
include specific reasons for the decision, as well as specific references to the
pertinent provisions of this Agreement on which the decision is based.


9. Unsecured Promise.  Nothing contained in this Agreement shall create or
require the Bank to create a trust of any kind to fund the benefits payable
hereunder.  To the extent that the Executive or any other person acquires a
right to receive payments from the Bank, such individual shall at all times
remain an unsecured general creditor of the Bank.


10. Assignment.  The right of the Executive or any other person to the payment
of benefits under this Agreement shall not be subject to alienation, assignment,
garnishment, attachment, execution or levy of any kind, and any attempt to cause
such benefits to be so subjected shall not be recognized by the Bank.


11. Employment.  Nothing contained herein shall be construed to grant the
Executive the right to be retained in the employ of the Bank or any other rights
or interests other than those specifically set forth herein.


12. Amendment, Suspension or Termination.  This Agreement shall be binding upon
and inure to the benefit of the Bank and the Executive.  Prior to the
commencement of payment of benefits to the Executive or his beneficiary, the
Bank, upon sixty (60) days prior written notice to the Executive, shall have the
right to suspend, terminate or amend this Agreement; provided, however, no such
suspension, termination or amendment shall adversely affect the rights of the
Executive or any beneficiary to the funds and benefits which have accrued as of
the date of such action.
 


4

--------------------------------------------------------------------------------

13. Entire Agreement.  This Agreement constitutes the entire agreement between
the Bank and the Executive as to the subject matter hereof.  No rights are
granted to the Executive by virtue of this Agreement other than those
specifically set forth herein.


14. Successors.  This Agreement shall be binding upon and inure to the benefit
of the Bank, its successors and assigns and the Executive and his heirs,
executors, administrators, and legal representatives.


15. Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Louisiana.


(Signature page follows)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


5

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 
Attest:
 
HOME FEDERAL BANK
                             
By:
/s/Mark M. Harrison  
By:
/s/Timothy W. Wilhite, Esq.  
Mark M. Harrison
   
Timothy W. Wilhite, Esq. on behalf of
 
Director
   
the Compensation Committee
                                   
EXECUTIVE
                                   
By:
/s/James R. Barlow        
James R. Barlow

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
6